

116 HR 6631 IH: Essential Worker Protection Act of 2020
U.S. House of Representatives
2020-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6631IN THE HOUSE OF REPRESENTATIVESApril 28, 2020Ms. Stevens (for herself and Mr. Pappas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Labor to establish an interagency task force on worker protection from COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Essential Worker Protection Act of 2020.2.Interagency task force on worker protection from COVID–19(a)Task forceNot later than 1 month after the date of the enactment of this Act, the Secretary of Labor shall convene an interagency task force—(1)to issue guidance with respect to the protection from occupational exposure to SARS–CoV–2 of covered employees; and (2)to take such steps as may be necessary to disseminate such guidance to such employees (and their employers), including by publication of such guidance on the public website of the Department of Labor. (b)CompositionThe task force convened under subsection (a) shall be chaired by the Secretary of Labor and include the following members:(1)The Secretary of Commerce.(2)The Administrator of the Small Business Administration. (3)The Secretary of Health and Human Services.(4)The Commissioner of Food and Drugs.(5)The Director of the Centers for Disease Control and Prevention.(6)The Secretary of Transportation.(7)The Secretary of Defense.(8)The Secretary of Homeland Security.(9)Any the head of any other Federal agency determined to be relevant by the Secretary of Labor.(c)Guidance contentsThe guidance issued under subsection (a) shall include recommendations to employers of covered employees on the development and implementation of a comprehensive infectious disease exposure control plan that—(1)includes appropriate production schedules to follow the social distancing guidelines of the Centers for Disease Control and Prevention;(2)includes regular extensive deep cleaning of facilities and equipment between shifts; and(3)provides for education and training of such employees, and ensures that such employers are communicating information to employees in an appropriate and timely manner, particularly in cases in which an employee may have been exposed other individuals who have tested positive for COVID–19.(d)UpdatesThe guidance issued under subsection (a) shall—(1)be updated as necessary to keep covered employees apprised of the latest developments with respect to the prevention of the spread of COVID–19 until such time as—(A)there is a treatment or vaccine approved or licensed under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or section 351 of the Public Health Service Act (42 U.S.C. 262) for the treatment or prevention of COVID–19; and(B)such treatment or vaccine is widely available within the United States; and(2)be disseminated to covered employees (and their employers) as so updated, including through publication on the public website of the Department of Labor. (e)Covered employees definedIn this section, the term covered employees means employees (other than employees of health care sector employers) who have been identified as having an elevated risk of exposure to SARS–CoV–2 by the Secretary of Labor or the Secretary of Health and Human Services, including the following:(1)Grocery store employees.(2)First responders (including emergency medical system employees, firefighters, and law enforcement officials).(3)Manufacturers, including manufacturers of personal protective equipment.(4)Employees in the transportation industry.(5)9–1–1 call center operators.(6)Workers supporting the energy grid.(7)Pharmacists.(8)Employees in the hospitality industry.(9)Employees in the cybersecurity industry.(10)Mortuary service employees.(11)Employees working in or operating drinking water and wastewater facilities.(12)Employees of banks. 